DETAILED ACTION
Claims 1-10, 12-20 and 22-23 are currently pending. 
Claims 11 and 21 have been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rami Moussa (Reg 69528) on 11/04/2021. 
Please amend claim 12 as follows: 
The method of claim 1, wherein providing the strain related feedback comprises providing feedback indicating a risk for preterm delivery based on a determination that softening of the cervix occurred or is occurring. 



Allowable Subject Matter
Claims 1-10, 12-20 and 22-23 are allowed. 
Regarding claim 1, the closest known prior art fails to teach: 
wherein the elastography examination comprises cervical elastography, and wherein the outcome of the elastography examination comprises softening of a cervix of the patient.  
While the combination of Azar and Thittai teaches the elastography examination of a cervix, the combination fails to teach providing a feedback relating to the softening of the cervix. 
Claims 2-10 and 12-13 depend from claim 1 and are therefore also allowed. 

Regarding claim 14, the closest known prior art, fails to teach: 
wherein: 
	the elastography examination comprises cervical elastography comprises cervical elastography, 
	the outcome of the elastrography examination comprises examining softening of a cervix of the patient of, and 
	the at least one processor is configured to, when providing the strain related feedback, provide an indicator of a risk for preterm delivery based on a determination that softening of the cervix occurred or is occurring. 
While the combination of Azar and Thittai teaches the elastography examination of a cervix, the combination fails to teach providing a feedback relating to the softening of the cervix or risk of preterm labor. 
Claims 15-20 depend from claim 14 and are therefore also allowed. 


Regarding claim 22, the closest known prior art fails to teach: 
wherein the plurality of ranges comprises at least a low range, a high range, and a mean range, and wherein providing the strain related feedback comprises displaying strain values for at least of the high range and the low range in at least one displayed medical image of the one or more medical images.  
Azar teaches coding pixels according to being above or below a threshold value. However, Azar fails to teach displaying the actual strain values of the range of tissues (high, mean or low) with the displayed medical image. 


Regarding claim 23, the closest known prior art fails to teach: 
the at least one processor is configured to display via the display device, when providing the strain related feedback, strain values for at least one of the high range and the low range in at least one displayed medical image of the one or more medical images. 
Azar teaches coding pixels according to being above or below a threshold value. However, Azar fails to teach displaying the actual strain values of the range of tissues (high, mean or low) with the displayed medical image. 






Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666